                                     Case 2:21-cv-00984-CBM-PD Document 21 Filed 06/06/21 Page 1 of 5 Page ID #:389



                                       1 THE LAW OFFICE OF FAHAD SHARIF, PC
                                           FAHAD SHARIF, ESQ. (SBN# 322563)
                                       2 fshariflaw@gmail.com
                                           ROGER L. WILKERSON, III, ESQ. (SBN #327889)
                                       3 roger@lawrriorinc.com
                                         18960 Ventura Blvd #440
                                       4 Tarzana, CA 91356
                                           Telephone: (310) 361-5614
                                       5 Facsimile: (310) 362-0434
                                       6 Attorneys for Plaintiff, JOHN EVANS
                                       7
                                       8                         UNITED STATES DISTRICT COURT
                                       9                        CENTRAL DISTRICT OF CALIFORNIA
                                      10                                 WESTERN DIVISION
                                      11
THE LAW OFFICE OF FAHAD SHARIF,PC




                                      12
                                           JOHN EVANS, an individual,                Case No. 2:21-cv-00984-CBM-PD
      18960 Ventura Blvd. Ste. 440
       Tarzana, California 91356




                                      13
                                                           Plaintiff,                [Hon. Consuelo B. Marshall]
                                      14
                                           v.                                        PLAINTIFFS MOTION IN
                                      15                                             OPPOSITION TO NOTICE OF
                                           NBCUNIVERSAL MEDIA, LLC, a                NON-OPPOSITION TO
                                      16   corporation; UNIVERSAL PICTURES           DEFENDANTS’ MOTION TO
                                           dba UNIVERSAL CITY STUDIOS,               DISMISS
                                      17   LLC, a corporation; JERRY
                                           SEINFELD, an individual; STACEY
                                      18   SNIDER, an individual, and DOES 1 to
                                           10, inclusive,                            Complaint Served: March 3, 2021
                                      19
                                                           Defendants.               Motion filed : May 18, 2021
                                      20
                                                                                     Response Date: June 8, 2021
                                      21
                                      22
                                      23        I.   ARGUMENT FOR OPPOSITION TO DEFENDANTS’ NON-
                                      24             OPPOSITION NOTICE AND MOTION
                                                     TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
                                      25
                                           PLEASE TAKE NOTICE that Plaintiff John Evans (“has filed a timely Notice and
                                      26
                                           Opposition to Defendants’ Motion for Dismissal pursuant to 12(b)(6) and
                                      27
                                           Opposition to Defendants’ Request for Judicial Notice. Dkt. 20.
                                      28
                                     Case 2:21-cv-00984-CBM-PD Document 21 Filed 06/06/21 Page 2 of 5 Page ID #:390



                                       1
                                       2          On April 19, 2021. Hon. Judge Marshall issued a standing order in this
                                       3   matter. Dkt. 15. Clause 7 dictates the following:
                                       4   “7.    Motions:
                                       5          a. Time for Filing and Hearing Motions: Motions shall be filed in in
                                       6   accordance with Local Rules 6 and 7. Local Rule 6-1 provides: “The notice of
                                       7   motion shall be filed with the Clerk no later than twenty-eight (28) days before the
                                       8   date set for hearing, and shall be served on each of the parties electronically or, if
                                       9   excepted from electronic filing, either by deposit in the mail or by personal
                                      10   service.” This Court typically hears motions on TUESDAYS, beginning at 10:00
                                      11
THE LAW OFFICE OF FAHAD SHARIF,PC




                                           a.m.
                                      12          The briefing schedule for the motion shall be governed by Local Rules 6 and
      18960 Ventura Blvd. Ste. 440
       Tarzana, California 91356




                                      13   7. No supplemental brief shall be filed without prior leave of Court. Adherence to
                                      14   deadlines is mandatory for chambers’ preparation of motion matters.”
                                      15
                                      16          A search for Rule 7 within the United States Central District website
                                      17   (https://www.cacd.uscourts.gov/court-procedures/local-rules ) for Rule 7 yielded
                                      18   the following:
                                      19                      “TITLE III. PLEADINGS AND MOTIONS
                                      20   Rule 7. Pleadings Allowed; Consultation; Oral Argument; Response Time; Show
                                      21   Cause Order; Form of Motions and Other Papers
                                      22          (d)   Time To Respond. Unless otherwise prescribed by these rules, or by
                                      23   order of the court, a response to a motion must be served within 21 days after
                                      24   service of such motion, except that a response to a dispositive motion must be
                                      25
                                           served within 35 days after service of such motion. The movant has 21 days after
                                      26
                                           service of the response to a dispositive motion to serve a reply.” Local Rule 7(d),
                                      27
                                           available at https://www.cit.uscourts.gov/sites/cit/files/Rule%2007.pdf.
                                      28
                                                                                      2
                                     Case 2:21-cv-00984-CBM-PD Document 21 Filed 06/06/21 Page 3 of 5 Page ID #:391



                                       1   Additionally, pursuant to Federal Rules of Civil Procedure Rule 12, a party has 21
                                       2   days to file a responsive pleading.
                                       3         On May 18, 2021, Defendants filed their Motion, Memorandum of Points
                                       4   and Authorities and supporting documents with this Court. Dkt. 16. Pursuant to the
                                       5   standing order, Rule 7, F. R. Civ. P. Rule 12, and Plaintiff’s Opposition to
                                       6   Defendants’ Motion to Dismiss and Request for Judicial Notice are timely if filed
                                       7   prior to June 8, 2021.
                                       8   In the alternative, since Defendants unilaterally noticed a hearing for Defendants’
                                       9   12(b)(6) motion for June 22, 2021, if this is deemed to trigger Local Rule L.R. 7-9.
                                      10   Plaintiff may be required to serve an opposition to the Motion no later than twenty-
                                      11
THE LAW OFFICE OF FAHAD SHARIF,PC




                                           one (21) days before the June 22,2021, Thus only allowing fourteen (14) days to
                                      12   respond to Defendants’ Motion to Dismiss pursuant to Rule 12(b)(6) and
      18960 Ventura Blvd. Ste. 440
       Tarzana, California 91356




                                      13   Defendants’ Request for Judicial Notice. Therefore, Plaintiff asserts Insufficient
                                      14   notice has been given with regards to Defendants’ 12(b)(6) motion due to lack of
                                      15   reasonable time. Plaintiffs were adhering to the aforementioned Federal and Local
                                      16   Rules of Civil Procedure Rule 12(a)(1)(c) and therefore intended to file a
                                      17   responsive pleading by June 8, 2021.
                                      18
                                      19         If there is a technical misapplication of the rules not in favor of the Plaintiff,
                                      20   Plaintiff requests that Court accept Plaintiff’s filed responsive pleadings to
                                      21
                                           Defendant’s 12(b)(6) motion and Request for Judicial Notice. Dkt 20. Plaintiff
                                      22
                                      23   requests the court, in the spirit of fairness and justice, to allow the Plaintiff to
                                      24   litigate the case on its merits, rather than having to force the Plaintiff to refile the
                                      25
                                           lawsuit again in its entirety. Plaintiff requests to not have the case dismissed due to
                                      26
                                      27   reasonable ambiguity with regards to technical filing rules. Additionally, Plaintiff
                                      28
                                                                                        3
                                     Case 2:21-cv-00984-CBM-PD Document 21 Filed 06/06/21 Page 4 of 5 Page ID #:392



                                       1   was not given sufficient time to prepare an adequate response to Defendant’s
                                       2
                                           12(b)(6) because Defendant unfairly, unilaterally scheduled the motion only
                                       3
                                       4   allowed for 14 to respond to Defendants aforementioned motion and request.

                                       5
                                       6
                                              II.      DEFENDANTS CITATION TO SUPPLEMENTAL AUTHORITY IS
                                       7               NOT RELEVANT AND PLAINTIFF’S ALLEGATIONS ARE
                                       8               CLEARLY PLAUSIBLE
                                       9      Defendants’ citation to Washington v. ViacomCBS, Inc., is entirely irrelevant to

                                      10   Relevant issues of this motion and serves no bases for dismissing this case with

                                      11   prejudice. Most importantly, despite Defendants’ repeated and baseless denials as it
THE LAW OFFICE OF FAHAD SHARIF,PC




                                      12   pertains to the copyright infringement element of access, as disgust in greater detail
      18960 Ventura Blvd. Ste. 440




                                           in Plaintiff’s Opposition Motion, Plaintiff has clearly and very plausibly alleged:
       Tarzana, California 91356




                                      13
                                      14   (1) Defendants’ had access to Plaintiff’s animated-screenplay, based on the literal

                                      15   note written by Co-Defendant Stacey Snider – confessing access (“Snider’s

                                      16   Evaluation Letter”). Dkt 7; Ex. 3. In said letter, Snider proceeds with providing in-

                                      17   depth feedback of Plaintiff’s and indicates the ways she would alter Plaintiff’s

                                      18   animated-screenplay for Bee Movie. Most notably, neither in Defendants’ Motion

                                      19   to Dismiss nor Defendant’s Request for Judicial Notice, do the Defendants’ ever:

                                      20   (1) challenge the validity of Plaintiff’s Copyright for his animated screenplay; or

                                      21   (2) nor do they deny the validity of the Evaluation Letter. Thus bolstering

                                      22   Plaintiff’s valid claim for copyright infringement.

                                      23            It is clear, Defendants’ intent behind filing the Non-Opposition Notice was

                                      24   simply to avoid litigating this case on the merits.

                                      25            For the aforementioned reasons, we ask that this deny Defendant Non-

                                      26   Opposition Notice and Motion to dismiss.

                                      27
                                      28
                                                                                       4
                                     Case 2:21-cv-00984-CBM-PD Document 21 Filed 06/06/21 Page 5 of 5 Page ID #:393



                                       1
                                       2
                                       3
                                           DATED: June 4, 2021            THE LAW OFFICE OF FAHAD SHARIF, PC
                                       4
                                       5
                                                                          By: ___
                                       6                                     FAHAD SHARIF (SBN 322563)
                                                                             ROGER L. WILKERSON, III (SBN
                                       7                                     327889)
                                                                             Attorneys for Plaintiff
                                       8                                     JOHN EVANS
                                       9
                                      10
                                      11
THE LAW OFFICE OF FAHAD SHARIF,PC




                                      12
      18960 Ventura Blvd. Ste. 440
       Tarzana, California 91356




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                5
